Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 1 of 29




        EXHIBIT B
Office of Harris County District Clerk - Marilyn Burgess                    Page 1 of 1
        Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 2 of 29



 HCDistrictclerk.com               WARREN, ANDREW JAY (III) vs. STATE FARM                            7/29/2019
                                   LLOYDS
                                   Cause: 201944931 CDI: 7     Court: 113

 DOCUMENTS
 Number           Document                                                               Post Date         Pgs
                                                                                         Jdgm
 86375525         Defendant's Original Answer                                                 07/29/2019   8
 86328478         Citation                                                                    07/24/2019   2
 85993950         Plaintiff's Original Petition Jury Demand and Request for Disclosure        07/02/2019   17
  ·>   85993951   Civil Process Request Form                                                  07/02/2019   1
 86033229         Civil Process Pick-Up Form                                                  07/02/2019   1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=eHa69ZvE+3... 7/29/2019
     Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 3 of 29
                                                                                                              7/2/2019 9:13 AM
                                                                                  Marilyn Burgess - District Clerk Harris County
                                                                                                       Envelope No. 34824986
                                                                                                               By: Nelson Cuero
                                                                                                       Filed: 7/2/2019 9:13 AM

                            CAUSE NO. _ _ _ _ _ _ _ _ __

ANDREW JAY WARREN Ill,                            §                 IN THE JUDICIAL COURT OF
                                                  §
       Plaintift                                  §
                                                  §
V.                                                §                            HARRIS COUNTY, TEXAS
                                                  §
STATE FARM LLOYDS,                                §
                                                  §
                                                  §
       Defendant.                                 §
                                                                    - - - DISTRICT COURT

                         PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
                                 AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

         COME NOW, Andrew Jay Warren Ill, ("Plaintiff"), and files Plaintiff's Original Petition,

Jury Demand, and Request for Disclosure, complaining of State Farm Lloyds ("State Farm") (or

"Defendant") and for cause of action, Plaintiff respectfully shows the following:

                                 DISCOVERY CONTROL PLAN

1.      Plaintiff intends to conduct discovery under Level 3, Texas Rules of Civil Procedure 190.4

         and 169.

                                               PARTIES

2.       Plaintiff; Andre.w Jay Warren Ill, resides in Harris County, Texas.

3.       Defendant, State Farm Lloyds, is a Texas insurance company engaged in the business of

         insurance in the State of Texas. Plaintiff requests service of citation upon State Farm

       . Lloyds through its registered agent for service: Corporation Services Company, 211 East

        7th Street, Suite 620, Austin, Texas 78701. Plaintiff requests service at this time.
     Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 4 of 29




                                           JURISDICTION
           .                                .
4.      The Court has jurisdiction over State Farm because this Defendant engages in the business

        of insurance in the State of Texas, and the causes of action arise out of State Farm's

        business activities in the state, including those in Harris County, Texas, with reference to

        this specific case.

                                                VENUE

5.      Venue is proper in Harris County, Texas because the insured property is located in Hards

        County, Texas, and all or a substantial part of the events giving rise to this lawsuit occurred

        in Harris County, Texas. TEX. CIV. PRAC. & REM. CODE § 15.032.

                                                FACTS

6.      Plaintiff asserts claims for fraud, breach of contract, violations of sections 541 and 542 of

        the Texas Insurance Code, and violations of the Texas DTPA.

7.      Plaintiff owns an State Farm Lloyds insurance policy, number 53-BN-3247-9 ("the Policy").

        At all relevant times, Plaintiff owned the insured premises located at 13810 Maxwell Road

        Cypress, Texas 77429 ("the Property").

8.      State Farm or its agent sold the Policy, insuring the Property, to Plaintiff. State Farm or

        . its agent represented to Plaintiff that the Policy included wind and hailstorm coverage for

        damage to Plaintiffs home. State Farm has refused the full extent of that coverage

        currently owed to Plaintiff.

9.      On or about August 28, 2017, the Property sustained extensive damage resulting from a



                                                  2
  Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 5 of 29




      severe storm that passed through the Cypress, Texas area.

10.   In the aftermath of the wind and hailstorm, Plaintiff submitted a claim to State Farm

      against the Policy for damage to the Property.          Sta):e Farm assigned claim number

      531240M74 to Plaintiff's claim.

11.   Plaintiff asked State Farm to cover the cost of damage to the Property pursuant to the

      Policy.

12.   Damaged areas of the property include, but are not limited to the roof, vents, flashings,

      windows, window screens, fascia, gutters, downspouts, and HVAC system. The storm

      compromised the integrity of the roof allowing water to enter, causing water damage to

      the following areas of the interior: dining room, living room, kitchen, study, bedroom,

      bathroom, toilet and bath and bedroom 2.

13.   State Farm assigned or hired Crosby to adjust the claim.

         a. Crosby had a vested interest in undervaluing the claims assigned to him by State

                Farm in order to maintain his employment. The disparity in the number of

                damaged items in his report compared to that of Plaintiffs Third-Party Adjuster's

                is evidence of fraud on the part of Crosby. The valuation of damages that were

                · included in Crosby's report compared to Plaintiff's Third-Party Adjuster's is also

                evidence of fraud on the part of Crosby.

         b. Furthermore, Crosby was aware of Plaintiff's deductible before visiting the

                Property to conduct the inspection. Crosby had advanced knowledge of the

                amount of damages he needed to find in order tp either deny the claim or find the



                                                  3
  Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 6 of 29




               claim below the deductible. ·

          c.   Crosby made misrepresentations as to the amount of damage Plaintiff's Property

               sustained as well as misrepresentations regarding how much it would cost to·

               repair the damage to Plaintiff's Property.

          d. Crosby made further misrepresentations to Plaintiff's during his inspection.

               Crosby used his expertise to fabricate plausible explanations for why visible

               damage to Plaintiff's Property would not be covered under the policy. Such

               misrepresentations include damage to the Property owing from wear and tear,

               damage from a previous claim, and damage of a type not consistent with the type

               of claim that was made.

14.   State Farm, through. its agents, namely Crosby, conducted a substandard and improper

      inspection and adjustment of the Property, which yielded grossly inaccurate and

      unrealistic assessments of the cause, extent, and dollar amount of damage to the

      Property.

15.   The initial adjustment of the claim occurred on or around September 8, 2017. Crosby

      found that there was no damage from a covered peril to the roof of the property.

16.   After ap'plication of the policy deductible, Plaintiff was left without adequate recovery to

      complete proper repairs on Plaintiff's home

17.   To date, Plaintiff has received $0.00 for damage to Plaintiff's Property. The damage to

      Plaintiff's Property is currently estimated at $22,000.

18.   ·Since due demand was made on April 18,2019, State Farm has not communicated that



                                                4
  Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 7 of 29




        any future settlements or payments would be forthcoming to pay for the entire loss

        covered under the Policy, nor did it provide any explanation for failing to settle Plaintiff's

        claim properly.

19.     As stated above, Defendant failed to assess the claim thoroughly.               Based upon

        Defendant's grossly unreasonable, intentional, and reckless failure to investigate and

        adjust the claim properly, State Farm failed to provide full coverage due under the Policy.

20.     As a result of State Farm's f~ilure to provide full coverage, along with State Farm's delay

        tactics to avoid reasonable payment to Plaintiff, Plaintiff has suffered damages.·

21..   · State Farm failed to perform its contractual duties to Plaintiff under the terms of the

        Policy. Specifically, State Farm refused to pay the full proceeds of the Policy, although

        due demand was made for an amount sufficient to cover repairs to the damaged

        Property, and all conditions precedent to recover upon the Policy were accomplished by

        Plaintiff.

22.     Defendant's misrepresentations, unreasonable delays, and continued denials constitute

        a breach of the statutory obligations under Chapters 541 and 542 of the Texas Insurance

        Code. Thus, the breach of the statutory duties constitutes the foundation of a breach of

        the insurance contract between State Farm and Plaintiff.

23.     Defendant's conduct constitutes a violation of the Texas Insurance Code, Unfair

        Settlement Practices. TEX. INS. CODE §541.0G0(a}(l). Defendant has not attempted to

        settle Plaintiff's claim in a fair manner, even though Defendant was aware of its liability

        to Plaintiff under the Policy. Specifically, Defendant has failed to timely pay Plaintiff's



                                                  5
  Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 8 of 29




      coverage due under the Policy.

24.   Defendant's conduct constitutes a violation of the Texas Insurance Code, Unfair

      Settlement Practices .. TEX. INS. CODE §541.060(a)(2)(A). Defendant failed to provide

      Plaintiff a reasonable explanation for not making the full payment under the terms of the

      Policy.

25.   Defendant's conduct constitutes a violation of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.060(a)(4). Defendant refused to· provide full

      coverage due to Plaintiff under the terms of the Policy: Specffically, State Farm, through

      its agents, servants, and representatives, namely Crosby, performed an outcome-

      oriented investigation of Plaintiff's claim, which resulted in a biased, unfair, and

      inequitable evaluation of Plaintiff's losses on the Property.

26.   Defendant's conduct constitutes a violation of the Texas Insurance Code, Prompt

      Payment of Claims. TEX. INS. CODE §542.055. Defendant failed to reasonably accept or

      deny Plaintiff's full claim within the statutorily mandated time after receiving all necessary

      information.
                                                                       I

27.   Defendant's conduct constitutes a violation of the Texas Insurance Code, Prompt

      Payment of Claims. TEX. INS. CODE §542.056. Defendant failed to meet its obligations

      under the Texas lnsu_rance Code regarding timely payment of the claim. Specifically,

      Defendant has delayed payment of Plaintiff's claim longer than allowed, and Plaintiff has

      not received full payment for the claim.

28.   Defendant's wrongful acts and omissions forced· Plaintiff to retain the professional



                                                 6
  Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 9 of 29




      services of the attorneys and law firm representing Plaintiff with respect to these causes

      of action.



              CAUSES OF ACTION AGAINST DEFENDANT STATE FARM LLOYDS

                                    BREACH OF CONTRACT

29.   All allegations above are incorporated herein.

30.   State Farm is liable to Plaintiff for intentio·nal violations of the Texas Insurance Code, and

      intentional breach of the common-law duty of good faith and fair dealing. It follows, then,

      that the breach of the statutory duties constitutes the foundation of an intentional breach

      of the insurance contract between State Farm and Plaintiff.

31.   State Farm's failure and/or refusal to pay adequate coverage as obligated under the terms

      of the Policy, and under the laws of the State of Texas, constitutes a breach of the

      insurance contract with Plaintiff.

                   NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE: .
                          UNFAIR SETTLEMENT PRACTICES

32.   All allegations above are incorporated herein.

33.   State Farm's conduct constitutes multiple violations of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.0G0(a). All violations under this article are

      actionable by TEX. INS. CODE §541.151.

34.   State Farm's unfair settlement practice of misrepresenting to Plaintiff material facts

      relating to coverage constitutes an unfair method of competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §541.0G0(a)(l).



                                                7
 Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 10 of 29




35.   State Farm's unfair settlement practice of failing to attempt in good faith to make a

      prompt, fair, and equitable settlement of the claim, even though liability under the Policy

      was reasonably clear, constitutes an·unfair method of competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

36.   State Farm's unfair settlement practice of failing to provide Plaintiff a prompt and

      reasonable explanation of the basis in the Policy, in relation to the facts or applicable law,

      for partial denial of the claim, constitutes an unfair method of competition and a

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(3).

37.   State Farm's unfair settlement practice of failing within a reasonable time to affirm ·or

      deny coverage of the claim to Plaintiff constitutes an unfair method of competition and a·

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541:060(a)(4).

38.   State Farm's unfair settlement practice of refusing to pay Plaintiff's claim without

      conducting a reasonable investigation constitutes an unfair method of competition and a

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(7).

                   NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                         THE PROMPT PAYMENT OF CLAIMS

39.   All allegations above are incorporated herein.

40.   State Farm's conduct constitutes multiple violations of the Texas Insurance Code, Prompt

      Payment of Claims. All violations made under this article are actionable by TEX. INS. CODE

      §542.060.




                                                8
  Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 11 of 29




41.    State Farm's failure to notify Plaintiff in writing of its acceptance or rejection of the full

       claim within the applicable time constraints constitutes a non-prompt payment in

       violation of TEX. INS. CODE §542.056.

42.    State Farm's delay in paying Plaintiff's claim following receipt of all items, statements, and

       forms reasonably requested and required, for longer than the amount of time provided,

       constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

                  BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

43.    All allegations above are incorporated herein.

44.    State Farm's conduct constitutes a breach of the common-law duty of good faith and fair

       dealing owed to an insured in insurance contracts.

45.·   State Farm's failure to adequately and reasonably investigate and evaluate Plaintiff's

       claim, although, at that time, State Farm knew or should have known by the exercise of

       reasonable diligence that liability was reasonably clear, constitutes a breach of the duty

       of good faith and fair dealing.

                                         DTPA VIOLATIONS

46.    All allegations above are incorporated herein.

47.    State Farm's conduct constitutes multiple violations of the Texas Deceptive Trade

       Practices Act ("DTPA"), TEX. BUS. & COM. CODE 17.41-63. Plaintiff is a consumer of goods

       and services provided by State Farm pursuant to the DTPA. Plaintiff has met all conditions

       precedent to bringing this cause of action against State Farm. Specifically, State Farm's

       violations of the DTPA include, without limitation, the following matters:



                                                 9
Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 12 of 29




    A.    By its acts, omissions, failures, and conduct, State Farm has violated sections

          17.46(b}(2), (5), (7), (9), (12), (20) and (24) of the DTPA. State Farm's violations

          include without limitation, (1) unreasonable delays in the investigation,

          adjustment, and resolution of Plaintiff's claim, (2) failure to give Plaintiff the

          benefit of the doubt, and (3) failure to pay for the proper repair of Plaintiff's

          property when liability has become reasonably clear, which gives Plaintiff the right

          to recover under section 17.46(b)(2).

    B.    State Farm represented to Plaintiff that the Policy and State Farm's adjusting and

          investigative services had characteristics or benefits that they did not possess,

          which gives Plaintiff the right to recover under section 17.46(b}(S) of the DTPA.

    C.    State Farm also represented to Plaintiff that the Policy and State Farm's adjusting

          services were of a particular standard, quality, or grade when they were of

          anothe~, in violation of section 17.46(b}(7) of the DTPA.

    D.    Furthermore, State Farm advertised the Policy and adjusting services with the

         intent not to sell them as advertised, in violation of section 17.46(b)(9) of the

          DTPA.

    E.   State Farm breached an express warranty that the damages caused by wind and

         hail would be covered under the Policy. This breach entitles Plaintiff to recover

         under sections 17.46(b}(12) and (20) and 17.SO(a}(2) of the DTPA.

    F.   State Farm's actions are unconscionable in that State Farm took advantage of

         Plaintiff's lack of knowledge, ability, and experience to a grossly unfair degree.



                                           10
  Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 13 of 29




              State Farm's unconscionable conduct gives Plaintiff a right to relief under section

              17.50(a)(3) of the DTPA; and

      G.      State Farm's conduct, acts, omissions, and failures, as described in this petition,

              are unfair practices in the business of insurance in violation of section 17.50(a)(4)

              of the DTPA.

48.   Each of the above-described acts, omissions, and failures of State Farm is a producing

      cause of Plaintiff's damages. All of the above-described acts, omissions, and failures were

      committed "knowingly" and "intentionally," as defined by the Texas Deceptive Trade

      Practices Act. ·

                                             FRAUD

49.   All allegations above are incorporated herein.

50.   State Farm is liable to Plaintiff for common-law fraud.

51.   Each and every misrepresentation described above concerned material facts that absent

      such representations, Plaintiff would not have acted as Plaintiff did, and State Farm knew

      its representations were false or made rec~lessly without any knowledge of their truth as

      a positive assertion.

               '
52.   State Farm made the statements intending that Plaintiff act upon them. Plaintiff then·

      acted in reliance upon the statements, thereby causing Plaintiff to suffer injuri

      constituting common-law fraud.

                                         KNOWLEDGE




                                               11
  Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 14 of 29




53.   Defendant made each of the acts described above, "knowingly," as defined in the Texas

      Insurance Code, and each was a producing cause of Plaintiff's damages described herein.




                                    WAIVER AND ESTOPPEL

54.   Defendant waived and is ·estopped from asserting any coverage defenses, conditions,

      exclusions, or exceptions to coverage not contained in any reservation of rights letter to

      Plaintiff.

                                           DAMAGES

55.   Since the claim was made, State Farm has not properly compensated Plaintiff for all

      necessary repairs required, which are covered under the Policy. This has caused undue

      hardship and burden to Plaintiff. These damages are a direct result of Defendant's

      mishandling of Plaintiff's claim in violation of the laws set forth above.

56.   Defendant made the above and other false representations to Plaintiff, either knowingly

      or recklessly~ as a positive assertion, without knowledge of the truth. Defendant made

      these false misrepresentations with the intent that Plaintiff act in accordance with the

      misrepresentations. Plaintiff then relied on these misrepresentations, including but not

      limited to those regarding coverage and the cause and scope of damage. Plaintiff suffered

      damages as a result.

57.   Plaintiff would show that all of the aforementioned acts, taken together or singularly,

      constitute the producing causes of damages sustained. The acts, omissions, failures, and

      conduct of De_fendant has caused Plaintiff's damages, which include, without limitation,



                                               12 ·
  Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 15 of 29




      costs for all necessary repairs required to be made to Plaintiffs Property, and any

      investigative and engineering fees incurred.·

58.   For breach of contract, Plaintiff is entitled to regain the benefit of Plaintiff's bargain, which

      is the amount of Plaintiff's claim, consequential damages, together with attorney's fees. •

59.   The damage to Plaintiff's Property is currently estimated at.

60.   For noncompliance with the DTPA and Texas Insurance Code, Unfair Settlement Practices,

      Plaintiff is entitled to actual damages, which include the loss of the benefits owed

      pursuant to the Policy, court costs, and attorney's fees. For knowing and intentional

      conduct of the acts described above, Plaintiff asks for three (3) times Plaintiff's actual

      damages. TEX. INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(8)(1).

61.   For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

      entitled to the amount of Plaintiff's claim, plus an eighteen percent (18%) per annum

      penalty on that claim, as damages, as well as pre-judgment interest and reasonable

      attorney's fees. TEX. INS. CODE §542.060.

62.   For breach of the common-law duty of good faith and fair dealing, Plaintiff is entitled to

      compensatory damages, including all forms of loss resulting from Defendant's breach of

      duty, such as additional costs, economic hardship, losses due to nonpayment of money

      State Farm owed, and exemplary damages.

63.   Defendant's breach of the common-law duty of good faith and fair dealing was committed

      intentionally, with a conscious indifference to Plaintiffs rights and welfare, and with

      "mali_ce," as-that term is defined in Chapter 41 of the Texas Civil Practices and Remedies



                                                 13
 Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 16 of 29




      Code.· These violations are the type of conduct which the State of Texas protects its

      citizens against by the imposition of exemplary damages. Therefore, Plaintiff seeks the

      recovery of exemplary damages in an amount determined by the finder of fact sufficient

      to punish Defendant for its wrongful conduct and to set an example to deter Defendant

      and others from committing similar acts in the future.

64.   For fraud, Plaintiff is entitled to recover actual and exemplary damages for knowingly

      fraudulent arid malicious representations, along with attorney's fees, interest, and court

      costs.

65.   For the prosecution and collection of this claim, Plaintiff has been compelled to engage·

      the services of the attorneys subscribed to this pleading. Therefore, under Chapter 38 of

      the Texas Civil Practices and Remedies Code, sections 541 and 542 of the Texas Insurance

      Code, and section 17.50 of the DTPA, Plaintiff is entitled to recover a sum for the

      reasonable and necessary services of Plaintiff's attorneys in the preparation and trial of

      this action, including any appeals to the Court of Appeals and/or the Supreme Court of

      Texas.

66.   As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiffs counsel states that

      the damages sought are in an amount within the Jurisdictional limits of this Court. As

      required by Rule 47(c)(l) of the Texas Rules of Civil Procedure, Plaintiff's counsel states that

      Plaintiff seeks only monetary relief of $100,000 or less, including damages of any kind,

      penalties, costs, expenses, pre-judgment interest, and attorney's fees. This statement from

      Plai_ntiff's counsel is made only for the purpose of compliance with Tex. R. Civ. P. 47, and the



                                                 14
  Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 17 of 29




        amount in controversy does not exceed $75,000 at this time. Plaintiff also seeks pre-

       judgment and post-judgment interest at the highest legal rate.

                                    REQUESTS FOR DISCLOSURE

67.     Under Texas Rules of Civil Procedure 190 and 194, Plaintiff requests that Defendant disclose,·

       within fifty (SO} days from the date this request is served, the information or material

        described in Rules 190.2(b}(6} and 194.2.




                                          JURY DEMAND

68.    Plaintiff hereby requests a jury trial for all causes of action alleged herein, tried before a

       jury consisting of citizens residing in Harris County, Texas. Plaintiff hereby tenders the

       appropriate jury fee.

                                              PRAYER

       Plaintiff prays that Defendant, State Farm Lloyds, be cited and served to appear, and that

upon trial hereof, Plaintiff, Andrew Jay Warren Ill, has and recovers from Defendant, State Farm

Lloyds, such sums as would reasonably and justly compensate Plaintiff in accordance with the

rules of law and procedure, as to actual, consequential, and treble damages under the Texas

Insurance Code and Texas Deceptive Trade Practices Act, and all punitive, additional, and

exemplary damages, as may be found. In addition, Plaintiff requests the award of attorney's fees

for the trial and any appeal of this case, for all costs of Court expended on Plaintiff's behalf, for




                                                 l5
 Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 18 of 29




pre-judgment and post-judgment interest as allowed by law; and for any other and further relief,

at law or in equity, to which Plaintiff, Andrew Jay Warren Ill, may show Plaintiff is justly entitled.




                                                       Respectfully submitted,

                                                         CHAD T WILSON LAW FIRM, PLLC


                                                       By: /s/ Chad T. Wilson

                                                      . Chad T. Wilson
                                                        Bar No. 24079587
                                                        Thomas J. Landry
                                                        Bar No. 24099161
                                                        455 East Medical Center Blvd., Suite 555
                                                        Webster, Texas 77598
                                                        Telephone: (832) 415-1432
                                                        Facsimile: (281) 940-2137
                                                        eservice@cwilsonlaw.com
                                                        cwilson@cwilsonlaw.com
                                                        tlandry@cwilsonlaw.com



                                                       ATTORNEYS FOR PLAINTIFF



                                                 16
                               Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 19 of 29
LEGAL DOCUMENT MANAGEMENT
 5930 LBJ FREEWAY SUITE #307
     DALLAS, TEXAS 75240
                                I I I
                               7019 0140 0000 4211 3007
                                                                                                         Mailed From 75240
                                                                                                         07/05/2019
                                                                                                         032A 006 i 855 •i 00




                                                          CORPORATION SERVICE COMPANY
                                                              211 E. 7th STREET., #620
                                                               AUSTIN, TEXAS 78701
Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 20 of 29

                                                                                COPY OF PLEADING PROVIDED BY PLTD.

                                               CAUSE NO.     201944931

                                               RECEIPT NO.                             0.00           CIV
                                                        **********                         TR     73641849
 PLAINTIFF: WARREN, ANDREW JAY (III)                                               In The   113th
         vs.                                                                       Judicial District Court
 DEFENDANT: STATE FARM LLOYDS                                                      of Harris County, Texas
                                                                                   113TH DISTRICT COURT
                                                                                   Houston, TX
                                                     CITATION
 THE STATE OF TEXAS
 County of Harris



 TO: STATE FARM LLOYDS BY SERVING THROUGH ITS REGISTERED AGENT FOR
     SERVICE CORPORATION SERVICE COMPANY
     211· EAST 7TH STREET SUITE 620   AUSTIN TX 78701
     Attached is a copy of PLAINTIFF'S ORIGINAL PETITION JURY .DEMAND AND REQUEST. FOR DISCLOSURE

 This instrument was filed on the 2nd day of Julv, 2019, in the above cited cause number
 and court. The instrument attached describes the claim against you.

      YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
 written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
 next following the expiration of 20 days after you were served this citation and petition,
 a default judgment may be taken against you.
 TO OFFICER SERVING:
       This citation was issued on 2nd day of July, 2019, under my hand and
 seal of said Court.


 Issued at request of:                                        MARILYN BURGESS, District Clerk
 WILSON, CHAD TROY                                            Harris County, Texas
 455 EAST MEDICAL CENTER BLVD                                 201 Caroline, Houston, Texas 77002
 SUITE 555                                                    (P.O. Box 4651, Houston, Texas 77210)
 WEBSTER, TX 77598
 Tel: (832) 415-1432                                                                            7MM//11267018
 fu!..!::....lli: 24079587

                                          OFFICER/AUTHORIZED PERSON RETURN
 Came to hand at             o'clock       .M., on the            day of

 Executed at (address)                                                                                          in

                              County at           o'clock         .M., on the           day of

 _ _ _ , by delivering to                                                           defendant, in person, a

 true copy of this Citation together with the accompanying                        copy(ies) of the Petition

 attached thereto and I endorsed on said copy of the Citation the date of delivery.
 To certify which I affix my hand officially this       day of

 FEE: $_._ __

                                                                       of   _ _ _ _ _ _ _ _ _County, Texas


                                                             By
                 Affiant                                                            Deputy

 On this day, - - - - - - , , - - : , - - - - , - - - - ~ - - - - - , - - - - ' kno,wn to me to be ·the person whose
 signature appears· on the foregoing return, personally appeared. After being by me duly sworn,
 he/she stated that this citation was executed by him/her in the exact manner recited on the
 return.

 'SWORN TO AND SUBSCRIBED_ BEFORE ME, on this                 day of


                                                                                     Notary Public



 N,UlT,CITR.P                                    *73641849*
              Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 21 of 29




C/J
 csc                                                                                                                     null / ALL
                                                                                                     Transmittal Number: 20055452
Notice of Service of Process                                                                            Date Processed: 07/08/2019

Primary Contact:           State Farm Enterprise SOP
                           Corporation Service Company- Wilmington, DELAWARE
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Entity:                                       State Farm Lloyds
                                              Entity ID Number 3461674
Entity Served:                                State Farm Lloyds
Title of Action:                              Andrew Jay Warren III vs. State Farm Lloyds
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County District Court, TX
Case/Reference No:                            201944931
Jurisdiction Served:                          Texas
Date Served on CSC:                           07/08/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Chad T. Wilson
                                              832-415-1432

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
     Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 22 of 29                       7/29/2019 8:30 AM
                                                                        Marilyn Burgess - District Clerk Harris County
                                                                                             Envelope No. 35488527
                                                                                                   By: Devanshi Patel
                                 CAUSE NO. 201944931                                        Filed: 7/29/2019 8:30 AM


ANDREW JAY WARREN, III,                      §              IN THE DISTRICT COURT OF
  Plaintiff,                                 §
                                             §
v.                                           §                 HARRIS COUNTY, TEXAS
                                             §
STATE FARM LLOYDS,                           §
  Defendant.                                 §                 113TH JUDICIAL DISTRICT


                          DEFENDANT’S ORIGINAL ANSWER


       Defendant State Farm Lloyds files this Original Answer to Plaintiff’s Original

Petition:

                                         I.
                                   GENERAL DENIAL

       1.     Defendant generally denies all material allegations contained in Plaintiff’s

Original Petition, and any amendment thereto, and demands strict proof thereof as

allowed under the laws of the State of Texas. By this general denial, Defendant would

require Plaintiff to prove every fact to support the claims in Plaintiff’s Original Petition,

and any amendment thereto, by a preponderance of the evidence.

                                           II.
                                        DEFENSES

       2.     Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff

bears the burden to prove the actual cash value of damage resulting from an

occurrence of accidental direct physical loss to the insured property during the policy

period. Plaintiff lacks proof of damages resulted from any accidental direct physical loss

during the policy period beyond those damages found by State Farm under the Policy.
   Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 23 of 29


      3.       Limit of Liability. State Farm’s liability, if any, is limited to the amount of

the policy limits under the subject policy, pursuant to the "Limit of Liability" and other

clauses contained in the policy sued upon.

      4.       Deductible/Offset. Defendant is entitled to an offset or credit against

Plaintiff’s damages, if any, in the amount of Plaintiff’s $4,354.00 deductible, as well as

an additional offset or credit in the amount of State Farm’s payment to Plaintiff of

$1,049.73.

      5.       Loss Settlement Provision/Condition: Replacement Cost Benefits.

Under the Insuring Agreement, Plaintiff must first repair or replace the damaged

property to recover replacement cost benefits and the Policy limits such coverage to

costs “necessarily” spent to repair the damaged property. The Policy specifically

provides:

                 FE-3533.2 HOMEOWNERS POLICY ENDORSEMENT (Texas)

      SECTION I - LOSS SETTLEMENT

      COVERAGE A-DWELLING

      Items 1. and 2. are replaced by the following:

      1. A1 - Replacement Cost Loss Settlement - Similar Construction.

            a. We will pay the cost to repair or replace with similar construction and for
               the same use on the premises shown in the Declarations, the damaged
               part of the property covered under SECTION I - COVERAGES,
               COVERAGE A - DWELLING, except for wood fences, subject to the
               following:

               (1) until actual repair or replacement is completed, we will pay only    the
                   actual cash value at the time of the loss of the damaged part of     the
                   property, up to the applicable limit of liability shown in           the
                   Declarations, not to exceed the cost to repair or replace            the
                   damaged part of the property;

               (2) when the repair or replacement is actually completed, we will pay the
                   covered additional amount you actually and necessarily spend to
                   repair or replace the damaged part of the property, or an amount up to
                   the applicable limit of liability shown in the Declarations, whichever is
                   less;

                                                                                               2
   Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 24 of 29

               (3) to receive any additional payments on a replacement cost basis, you
                   must complete the actual repair or replacement of the damaged part
                   of the property within two years after the date of loss, and give prompt
                   notice to us after the work has been completed; and
               (4) we will not pay for increased costs resulting from enforcement of any
                   ordinance or law regulating the construction, repair or demolition of a
                   building or other structure, except as provided under Option OL -
                   Building Ordinance or Law Coverage.

Plaintiff lacks proof of completed repairs or replacement to any covered property

damage connected with his insurance claim, and regardless, the most Plaintiff can

recover under the Policy is the actual cost of Plaintiff’s necessary repairs. As such,

Plaintiff’s recovery in this case, if any, is limited to the actual cash value of the covered

property damage.

       6.      Wear and Tear, Deterioration. Plaintiff’s claims are barred, in whole or in

part, because the damages and losses alleged in Plaintiff’s Original Petition, none being

admitted, were proximately caused in whole or in part by wear and tear and related

aging issues. The policy at issue provides that wear and tear does not fall under the

coverage of the policy:

                              SECTION I – LOSSES NOT INSURED
       1. We do not insure for any loss to the property described in Coverage A which
          consists of, or is directly and immediately caused by, one or more of the perils
          listed in items a. through n. below, regardless of whether the loss occurs
          suddenly or gradually, involves isolated or widespread damage, arises from
          natural or external forces, or occurs as a result of any combination of these:
                                          * * * * *
            g. wear, tear, marring, scratching, deterioration, inherent vice, latent defect or
               mechanical breakdown…

Part of the property damages Plaintiff is claiming to his roof, floor tiles, and other areas

of the property occurred over time through wear, tear, and deterioration. These

conditions are not insured under the policy at issue.




                                                                                                 3
   Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 25 of 29


       7.      Defective Design and Workmanship. Plaintiff’s claims are barred, in

whole or in part, because the damages and losses alleged in Plaintiff’s Original Petition,

none being admitted, were proximately caused in whole or in part by defective design

and workmanship. The policy at issue provides that these conditions do not fall under

the coverage of the policy:

                              SECTION I – LOSSES NOT INSURED
       1. We do not insure under any coverage for any loss consisting of one or more of
          the items below. Further, we do not insure for loss described in paragraphs 1.
          and 2. immediately above regardless of whether one or more of the following:
          (a) directly or indirectly cause, contribute to or aggravate the loss; or (b) occur
          before, at the same time, or after the loss or any other cause of the loss:
                                         * * * * *
            b. defect, weakness, inadequacy, fault or unsoundness in:

             (1) planning, zoning, development, surveying, siting;
             (2) design, specifications, workmanship, construction, grading, compaction;
             (3) materials used in construction or repair; or
             (4) maintenance;

             of any property (including land, structures, or improvements of any kind)
             whether on or off the residence premises . . .

Part of the damages Plaintiff is claiming to the property were caused by defective

workmanship, construction, repairs or maintenance to Plaintiff’s roof. These conditions

are not insured under the policy at issue.

       8.      Surface Water. Plaintiff’s claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiff’s Original Petition, none being admitted,

were proximately caused in whole or in part by surface water. The policy at issue

specifically provides:

                             SECTION I – LOSSES NOT INSURED
                                           * * * * *
       2. We do not insure under any coverage for any loss which would not have
          occurred in the absence of one or more of the following excluded events. We
          do not insure for such loss regardless of: (a) the cause of the excluded event;
          or (b) other causes of the loss; or (c) whether other causes acted
          concurrently or in any sequence with the excluded event to produce the loss;
                                                                                                4
   Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 26 of 29

            or (d) whether the event occurs suddenly or gradually, involves isolated or
            widespread damage, arises from natural or external forces, or occurs as a
            result of any combination of these:
                                             * * * * *
            FE-3533.2 HOMEOWNERS POLICY ENDORSMENT (Texas)
            SECTION I – LOSSES NOT INSURED

            Item 2.c. is replaced by the following:

            2. c. Water, meaning:

               (1) flood, surface water, waves (including tidal wave, tsunami, and
                   seiche), tides, tidal water, overflow of any body of water, or spray or
                   surge from any of these, all whether driven by wind or not;

               (2) water or sewage from outside the residence premises plumbing
                   system that enters through sewers or drains, or water which enters
                   into and overflows from within a sump pump, sump pump well or any
                   other system designed to remove subsurface water which is drained
                   from the foundation area;

               (3) water below the surface of the ground, including water which exerts
                   pressure on, or seeps or leaks through a building, sidewalk, driveway,
                   foundation, swimming pool or other structure; or

               (4) material carried or otherwise moved by any of the water, as described
                   in paragraphs (1) through (3) above.

Part of the damages Plaintiff is claiming to his house and its contents resulted from

surface water. This condition is not insured under the policy at issue.

       9.      Failure to Comply with Policy Conditions: Exhibiting Damages and

Providing Requested Information. Plaintiff’s claims are barred, in whole or in part,

because Plaintiff failed to comply with the following Policy conditions:

                                SECTION I – CONDITIONS
                                          * * * * *
       2. Your Duties After Loss. In case of a loss to which this insurance may apply,
          you shall see that the following duties are performed:

                                        * * * * *
            d. as often as we reasonably require:
                                        * * * * *
               (1) exhibit the damaged property;




                                                                                             5
   Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 27 of 29

               (2) provide us with records and documents we request and permit us to
                   make copies…

When Plaintiff reported the claim to State Farm, he advised that he had lost power at his

house which caused Plaintiff to lose food. State Farm asked Plaintiff to provide

information regarding the food loss, which Plaintiff never provided to State Farm. When

Plaintiff’s public adjuster contacted State Farm and when Plaintiff’s attorneys sent State

Farm a demand letter, State Farm requested an estimate or documentation of additional

damages to reconcile the claimed damages against State Farm’s estimate. However,

Plaintiff never provided State Farm with the requested estimate. Further, when State

Farm ultimately conducted an additional property inspection, Plaintiff failed to exhibit the

damages to the interior of the property, as these were all repaired before State Farm’s

third inspection. Accordingly, to the extent Plaintiff claim damages beyond State Farm’s

estimate, particularly as to damages to the interior of the property, Plaintiff prejudiced

State Farm’s ability to inspect this damage by not exhibiting the damage to State Farm.

       10.     Failure to Comply with Policy Conditions: Protect Property from

Further Damage. Plaintiff’s claims are barred, in whole or in part, because Plaintiff

failed to comply with the following Policy conditions:

                             SECTION I – CONDITIONS
                                      * * * * *
       2. Your Duties After Loss. In case of a loss to which this insurance may apply,
          you shall see that the following duties are performed:

                                         * * * * *
          b.   protect the property from further damage or loss, make reasonable and
               necessary temporary repairs required to protect the property, keep an
               accurate record of repair expenditures…

State Farm observed when it first inspected Plaintiff’s property that the damages in

Plaintiff’s master bathroom, master bedroom, and master closet were the same

damages Plaintiff reported to State Farm in a prior 2012 claim that Plaintiff did not

repair. Accordingly, Plaintiff failed to satisfy the policy condition to protect his property
                                                                                           6
    Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 28 of 29


from further damage by failing to repair the prior damages from 2012 for several years.

       11.      Bona Fide/Legitimate Dispute. A bona fide/legitimate dispute exists

precluding Plaintiff’s recovery of damages under extra-contractual theories including for

violations of the Texas Insurance Code or any other statutory or common law authority.

       12.      Cap on Punitive Damages. Tex. Civ. Prac. and Rem. Code §41.001, et

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set

forth therein, other applicable statutory authority, and the common law. Further, unless

Plaintiff proves Defendant’s liability for punitive damages, and the amount of punitive

damages, if any, by clear and convincing evidence, any award of punitive damages

would violate Defendant’s due process rights guaranteed by the Fourteenth Amendment

to the United States Constitution and by Section 19 of Article 1 of the Texas

Constitution.

                                          PRAYER

       Defendant prays that Plaintiff take nothing by his claims, and that Defendant

recover its costs, fees, and expenses, and such other further relief to which Defendant

may show itself to be justly entitled to, in law and in equity.

                                                   Respectfully submitted,

                                                   NISTICO, CROUCH & KESSLER, P.C.

                                                   By:    /s/ M. Micah Kessler
                                                          M. Micah Kessler
                                                          State Bar No. 00796878
                                                          Avniel J. Adler
                                                          State Bar No. 24071933
                                                   1900 West Loop South, Suite 800
                                                   Houston, Texas 77027
                                                   Telephone: (713) 781-2889
                                                   Telecopier: (713) 781-7222
                                                   Email: mkessler@nck-law.com
                                                   Email: aadler@nck-law.com
                                                   COUNSEL FOR DEFENDANT

                                                                                          7
   Case 4:19-cv-02777 Document 1-3 Filed on 07/29/19 in TXSD Page 29 of 29


                             CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing instrument was served on
all parties through counsel of record in compliance with Rules 21 and 21a of the Texas
Rules of Civil Procedure on July 29, 2019, in the manner(s) prescribed below:

      Chad T. Wilson
      Thomas J. Landry
      Chad T. Wilson Law Firm PLLC
      455 East Medical Center Blvd., Suite 555
      Webster, Texas 77598
      VIA EFILE

                                                         /s/ M. Micah Kessler
                                                           M. Micah Kessler




                                                                                       8
